02-12-053-CV





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-12-00053-CV
 
 



Fort Worth Independent School District


 


APPELLANT




 
V.
 




Joseph Palazzolo and Robert Scott, Texas
  Commissioner of Education


 


APPELLEES



 
 
------------
 
FROM THE 348th
District Court OF Tarrant COUNTY
------------
MEMORANDUM
OPINION[1] AND
JUDGMENT
------------
 
We
have considered “Appellant Fort Worth Independent School District's Motion To
Dismiss Appeal.”  It is the court=s
opinion that the motion should be granted; therefore, we dismiss the appeal.  See
Tex. R. App. P. 42.1(a)(1), 43.2(f).
          Costs
of the appeal shall be paid by appellant, for which let execution
issue.  See Tex. R. App. P. 42.1(d).
 
                                                                             PER
CURIAM
PANEL: 
MEIER,
J.; LIVINGSTON, C.J.; and GABRIEL, J.  
 
DELIVERED:
 March 15, 2012




[1]See Tex. R. App. P. 47.4.